NOS. 12-22-00165-CR
                                      12-22-00166-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

CURTIS TRAYLOR-HARRIS,                           §      APPEALS FROM THE 241ST
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Curtis Traylor-Harris appeals the trial court’s denial of his applications for writ of habeas
corpus seeking bail reduction. We reverse and remand.


                                         BACKGROUND
       In February 2022, Appellant, a Smith County Constable, was charged by indictment with
theft by a public servant and official oppression. The trial court set his bond at $10,000 for each
offense. Appellant posted bond and was released with conditions.
       On May 12, the trial court received a bond violation report. The report alleged Appellant
attended the 2022 Navarro County Police Academy graduation dressed in full uniform and in
possession of a firearm. Appellant’s bond included conditions that he not leave Smith County
without permission and that he not possess a firearm. The trial court issued a warrant and
increased the bond to $500,000 in the theft case but did not set a new bond on the oppression
case. Appellant filed a motion for a bond reduction. Following a hearing, the trial court denied
the request to reduce the bond in the theft case and set bond at $500,000 in the oppression case.
Appellant filed applications for writ of habeas corpus alleging that the bonds are excessive.
Following a hearing, the trial court denied the writs. This proceeding followed.
                                        AMOUNT OF BOND
       In two issues, Appellant urges the trial court abused its discretion in declining to reduce
the amount of his bail bonds. In his first issue, Appellant contends the bonds are oppressive on
their face. In his second issue, he argues the trial court ignored the statutory factors for setting
bond. Because these issues are interwoven, we address them together.
Standard of Review
       The decision regarding a proper bail amount lies within the sound discretion of the trial
court. TEX. CODE CRIM. PROC. ANN. art. 17.15 (West Supp. 2021). Accordingly, we review the
trial court’s ruling on a request to reduce bail under an abuse of discretion standard. See Ex
parte Rubac, 611 S.W.2d 848, 850 (Tex. Crim. App. 1981); Clemons v. State, 220 S.W.3d 176,
178 (Tex. App.—Eastland 2007, no pet.) (per curiam). In determining whether the trial court
abused its discretion, we do not substitute our judgment for that of the trial court. Montgomery
v. State, 810 S.W.2d 372, 379-80 (Tex. Crim. App. 1990). The purpose of our review is to
determine whether the trial court’s decision was made without reference to any guiding rules or
principles of law, or in other words, whether the decision was arbitrary or unreasonable. Id. at
380. An abuse of discretion occurs when a trial court’s decision is so clearly wrong as to lie
outside the zone of reasonable disagreement. Id. at 391 (op. on reh’g).
Applicable Law
       The primary purpose of setting a pretrial bond should be to secure Appellant’s presence
at trial. See Ex parte Rodriguez, 595 S.W.2d 549, 550 (Tex. Crim. App. [Panel Op.] 1980); Ex
parte Rincon, Nos. 04-13-00715-CR–04-13-00718-CR, 2014 WL 2443870, at *1 (Tex. App.–
San Antonio May 28, 2014, no pet.) (mem. op., not designated for publication). The amount of
the bond necessary to achieve that purpose is committed to the trial court’s sound discretion,
although its discretion is bounded and guided by constitutional and statutory provisions. See Ex
parte Estrada, 398 S.W.3d 723, 724 (Tex. App.–San Antonio 2008, no pet.). The federal
constitution, our state constitution, and our state laws prohibit “excessive” bail. U.S. CONST.
amend. VIII; TEX. CONST. art. I, § 13; TEX. CODE CRIM. PROC. ANN. art. 1.09 (West 2005).
       Article 17.15 of the Texas Code of Criminal Procedure provides that “bail shall be
sufficiently high to give reasonable assurance that the undertaking will be complied with[;]”
however, “[t]he power to require bail is not to be so used as to make it an instrument of
oppression.” TEX. CODE CRIM. PROC. ANN. art. 17.15(1), (2). Although a defendant’s ability to



                                                 2
make bail must be considered, it is not a controlling consideration. See id. art. 17.15(4);
Rodriguez, 595 S.W.2d at 550. The trial court also must consider the nature of the defendant’s
offenses and the circumstances under which he allegedly committed them as well as the future
safety of the community if the defendant is released on bail. See TEX. CODE CRIM. PROC. ANN.
art. 17.15(3), (5). Apart from these statutory considerations, the trial court also may consider the
defendant’s links to the community, including his family ties, employment history, prior criminal
record, the existence of other bonds against him, and his compliance with the conditions of those
bonds. See Estrada, 398 S.W.3d at 724.
The Hearing
       At the hearing on the application, neither Appellant nor the State presented any new
evidence. However, the trial court took judicial notice of all evidence admitted at the prior bond
reduction hearing. At that hearing, the trial court heard evidence that Appellant committed three
bond condition violations.
       Cesar Berrum, Jr. testified that he is employed by the Smith County Probation Office as a
pretrial supervision officer and that Appellant was assigned to his caseload. Berrum did not
investigate any bond violations or submit the bond violation report because he was out of the
office. He further testified that Appellant’s bond conditions required him to receive permission
before leaving Smith County. Appellant had received such permission on three prior occasions.
However, Appellant neither sought nor received permission to travel to Navarro County for the
police academy graduation.      Berrum further testified that he was aware of a police report
involving Appellant at Southwestern Christian College in Kaufman County on March 12.
According to Berrum, Appellant did not have permission to go to Kaufman County on that day.
Berrum further testified that he viewed a video showing Appellant carrying a firearm on his belt.
He also saw Facebook pictures showing Appellant in uniform as a Smith County Constable with
a gun, ammunition magazines, and a taser on his belt. The video and photographs from the
police academy graduation in Navarro County were admitted into evidence. Terrie Lindsey,
Berrum’s supervisor, testified that she received an anonymous tip about a YouTube video
depicting Appellant at Navarro College with his weapon. Lindsey viewed the video and filed a
violation report after confirming a bond condition violation had occurred. Lindsey further
testified that she never gave Appellant permission to travel to either Navarro County or Kaufman
County.



                                                 3
       Rebekah Massey testified that she is an administrative assistant in the Smith County
Constable’s Office. According to Massey, she had worked for Appellant since January 1, 2021.
Appellant attended the police academy graduation at Navarro College because Massey was
graduating as a peace officer. Massey further testified that Appellant was “not in the habit” of
carrying a firearm, even when discharging his duties as constable. She could not recall whether
Appellant was wearing his firearm at her graduation.
       Roy Logan is a deputy in the Precinct One Smith County Constable Office. According to
Logan, Appellant did wear his firearm prior to the bond conditions.           Logan traveled with
Appellant to Navarro College but did not notice whether he carried his firearm that day.
       Sabion Traylor-Harris testified that he is Appellant’s husband and that they have lived
together in Tyler for six years. According to Sabion, there are no firearms in their home and
Appellant possesses no gun other than his service weapon. Sabion also attended the graduation,
but he could not recall whether Appellant carried a firearm.
       He further testified that Appellant has no arrests prior to his current charged offenses and
has never been violent. Sabion stated that he does not have the $50,000 necessary to post
Appellant’s $500,000 bond. However, he believed he could raise between $2,000 and $3,000 to
post bond for Appellant. Sabion was unaware of any bond condition violations except those
discussed at the hearing. According to Sabion, the couple currently rents their home, but they
were in the process of closing on a house when Appellant was arrested. Sabion testified that he
works at Ace Cash Express and that there should be no reason Appellant would need to travel
outside Smith County. He further stated that he was previously unaware of Appellant’s travel
restrictions. Sabion and Appellant own two cars together; however, Sabion was unaware of what
they are worth.
       Sabion also testified that he was told by someone that a “teacher” gave Appellant a fake
gun to carry to the graduation so that he could appear in full uniform. However, he did not see
anyone give Appellant the gun and did not know how the gun got into the holster. Sabion was
unaware that possessing a firearm violated Appellant’s bond conditions.
       Sabion testified that Appellant had always been employed since he had known him. He
stated Appellant has a sister, grandmother, and aunt that live in the Tyler area.
       The trial court explained that it was “well aware of all the cases, case law and decisions
of the courts on several factors the Court can take into consideration in setting a bond or granting



                                                 4
a motion to reduce bond.” The trial court found that Appellant committed “flagrant violations”
and noted that he is a “sworn law enforcement officer sworn to uphold the law.” The trial court
also stated that it was not “going to cut [Appellant] any slack.” The trial court found that
Appellant violated the bond conditions relating to unauthorized travel and possession of a
firearm. The trial court then denied the request to reduce the $500,000 bond and increased the
other bond from $10,000 to $500,000.
       At the hearing on the application for writ of habeas corpus, the trial court took notice that
Appellant and his family had been unable to raise the funds necessary to post the $1,000,000
bond for both charges. It also took under advisement that a petition to remove Appellant from
office had been filed. The trial court denied both writs and refused to reduce the bonds.
Analysis
       The record in this case supports the trial court’s decision to increase the amount of the
original bond. The record demonstrates that Appellant violated his bond conditions no less than
three times. Appellant’s history of non-compliance with his bond conditions weighs against a
determination that the bail amounts set by the trial court were excessive. See Ex parte Watkins,
Nos. 01-21-00450-CR, 01-21-00451-CR, 2022 WL 839427, at *7 (Tex. App.—Houston [1st
Dist.] Mar. 22, 2022, no pet.) (mem. op., not designated for publication). However, that is not
the sole consideration. Even if an increase in bail is warranted, the increase must comply with
both Article 17.15 and the primary purpose of securing Appellant’s presence at trial. See TEX.
CODE CRIM. PROC. ANN. § 17.028(a), (b) (West Supp. 2021). The record is silent to whether the
trial court considered any of the Article 17.15 factors in determining the amount of the increased
bail amount.
       The nature of the offense and the circumstances under which it was allegedly committed
are factors to be considered, and this necessarily involves the punishment permitted by law. Ex
parte Clark, 537 S.W.2d 40, 42 (Tex. Crim. App. 1976). Appellant is charged with theft by a
public servant, a state jail felony.        See TEX. PENAL CODE ANN. § 31.03(f) (West 2019).
According to the indictment, Appellant


       did then and there pursuant to one scheme or continuing course of conduct, unlawfully
       appropriate, by acquiring or otherwise exercising control over, property, namely watches and
       sunglasses and electronics and currency and cosmetics and jewelry and perfume, of the aggregated
       value of $750 or more but less than $2,500, from Brittany Poster and Raleigh Poster and Brittany




                                                      5
        Poster and Arianna Poster; the owner thereof, without the effective consent of the owner, and with
        intent to deprive the owner of the property.


Should he be convicted, Appellant would be subject to confinement for a term of no more than
two years and no less than 180 days as well as a fine not to exceed $10,000. Id. § 12.35 (West
2019). Appellant is also charged with official oppression, a class A misdemeanor. Id. 39.03(d)
(West Supp. 2021). The indictment alleges Appellant subjected Brittany Poster to mistreatment
that he knew was unlawful, namely theft of property, and that he was acting under color of his
office as a public servant. If Appellant were convicted, he would be subject to confinement for a
term not to exceed one year and/or a fine not to exceed $4,000. Id. § 12.21 (West 2019).
        The record also demonstrates that while Appellant is employed, he and his family lack
the monetary funds to post the $1,000,000 bond. While the ability or inability of an accused to
make bail is not dispositive, it is a factor to be considered. Rodriguez, 595 S.W.2d at 550.
Although the evidence showed Appellant and his husband owned two vehicles, it was unclear
how much they were worth. Evidence at the hearing demonstrated that Appellant could pay
$2,000 or $3,000 toward a bond. Yet, the trial court increased the bond fifty times higher than
originally set and approximately forty times higher than what Appellant could pay toward the
bonds, which constitutes a de facto setting of no bond when the bond was increased from
$10,000 to $500,000 in each case. 1 See DePena v. State, 56 S.W.3d 926, 929 (Tex. App.—
Corpus Christi 2001, no pet.); Ex parte Barbosa, No. 12-19-00304-CR, 2020 WL 562973, at *3
(Tex. App.—Tyler Feb. 5, 2020, no pet.) (mem. op., not designated for publication).
        Moreover, a comparison of the bail amount in this case to the amounts in cases decided
by other intermediate appellate courts, leads us to conclude that the bail is too high. Although
bail in excess of $1,000,000 has been upheld, such as in murder cases, these cases are
distinguishable from the present case. See, e.g., Ex parte Saldana, Nos. 13-01-00360-CR, 13-
01-00361-CR, 2002 WL 91331, at *4-6 (Tex. App.—Corpus Christi Jan. 24, 2002, no pet.) (op.;
not designated for publication) ($1,000,000 bail for capital murder not excessive); see also Ex
parte Pulte, No. 02-03-00202-CR, 2003 WL 22674734, at *2 (Tex. App.—Fort Worth Nov. 13,
2003, no pet.) (mem. op.; not designated for publication) ($1,000,000 bail not excessive for
solicitation of murder); Ex parte Brown, No. 05-00-00655-CR, 2000 WL 964673, at *2 (Tex.

        1
         We note the typical bond fee is 10% of the face amount of the bond. Assuming so, the fee to post both
bonds would be at $100,000.


                                                        6
App.—Dallas July 13, 2000, no pet.) (not designated for publication) ($1,000,000 bail not
excessive for murder).
         The record is silent as to whether the trial court applied the case-specific factors
contained in Article 17.15. The trial court did not enumerate the factors, if any, it considered and
did not make any case-specific findings when it imposed the increased bail. There is no specific
evidence in this case of Appellant’s risk of flight in terms of threats against the victims or
evidence that Appellant intends to flee. See Ex parte Bellanger, No. 12-09-00246-CR, 2009 WL
4981457, at *3 (Tex. App.—Tyler Dec. 23, 2009, no pet.) (in reversing bail of $1,725,000 in
indecency with a child case, noting lack of such evidence). Rather, he has familial ties to the
community and a history of employment. Nor does the record contain evidence of any threats
against the victims or evidence suggesting that a lower bail amount would place either the
victims’ safety, or that of the community, at risk.
         After reviewing the record in this case and considering the factors in Article 17.15, we
hold that the amount of Appellant’s bail is unsupported by the evidence and therefore excessive.
Accordingly, the trial court abused its discretion by denying Appellant’s habeas applications.
We sustain Appellant’s two issues.


                                                  DISPOSITION
         Having sustained Appellant’s issues, we reverse the orders denying Appellant’s habeas
applications and remand these cases to the trial court for further proceedings consistent with this
opinion.

                                                                 GREG NEELEY
                                                                    Justice

Opinion delivered August 30, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          7
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 30, 2022


                                         NO. 12-22-00165-CR


                                  CURTIS TRAYLOR-HARRIS,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0335-22)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, because it is the opinion of this Court that there was error
in judgment of the court below, it is ORDERED, ADJUDGED and DECREED by this Court that
the order denying Appellant’s applicationfor a writ habeas corpus be reversed and the cause
remanded to the trial court for a further proceedings in accordance with the opinion of this
Court; and that this decision be certified to the court below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 30, 2022


                                         NO. 12-22-00166-CR


                                  CURTIS TRAYLOR-HARRIS,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0336-22)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, because it is the opinion of this Court that there was error
in judgment of the court below, it is ORDERED, ADJUDGED and DECREED by this Court that
the order denying Appellant’s applicationfor a writ habeas corpus be reversed and the cause
remanded to the trial court for a further proceedings in accordance with the opinion of this
Court; and that this decision be certified to the court below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.